Citation Nr: 1729950	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-21 815	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for recurrent right shoulder dislocations.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In November 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

The claim for service connection for recurrent right shoulder dislocations was denied in August 1976.  Subsequently the Veteran sought to reopen the claim on numerous occasions thereafter.  The last final decision on the issue was made by the Board in October 2009.  The Board found that new and material evidence had not been received to reopen the claim.

The issue of entitlement to service connection for recurrent right shoulder dislocations is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an October 2009 Board decision, the Veteran's application to reopen a claim for entitlement to service connection for recurrent right shoulder dislocations was denied.

2.  The Board Chairman did not order reconsideration of the October 2009 decision.

3.  Evidence received since the October 2009 Board decision is not cumulative and redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for recurrent right shoulder dislocations.


CONCLUSIONS OF LAW

1.  The October 2009 Board decision denying reopening a claim for entitlement to service connection for recurrent right shoulder dislocations is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for recurrent right shoulder dislocations.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim

Generally, a claim that has been denied in a final Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104 (b) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The reopening of the Veteran's claim for service connection for recurrent right shoulder dislocations was denied by the Board in October 2009.  The basis of the denial was that the evidence received since a January 2004 rating decision did not relate to an unestablished fact necessary to substantiate the Veteran's claim, and did not raise a reasonable possibility of substantiating the claim.  The Board recognized the existence of new evidence added to the record-VA treatment records from 2005 to 2008 and the Veteran's May 2009 hearing testimony.  However, the new evidence was not considered material-VA treatment records obtained did not contain any entries or evidence to suggest that the Veteran's shoulder condition did not exist prior to service, nor was there any evidence suggesting that his condition was aggravated beyond the normal progression by service.  

Board decisions are final when issued, unless the Board Chairman orders reconsideration of the decision.  38 C.F.R. § 20.1100.

Since October 2009, the Veteran has provided several statements along with his hearing testimony.  The Veteran contended that the pre-induction medical history review form, which noted he occasionally had some shoulder problems before service, was incorrect and he never had shoulder pain until his time in service.  The Veteran noted at the hearing that immediately after service he did not have much shoulder pain; and it was not until he worked in "street lighting" that his shoulder really started to hurt due to lifting heavy boxes and delivering equipment.  Recent VA medical treatment records from 2013 note the Veteran's reports that his right shoulder was separated in service and that he had a right shoulder dislocation at age 20 with several episodes of recurrent subluxations since.  The Veteran's statements are cumulative or redundant of the evidence previously of record; however, the 2013 medical treatment records are new and, as the physician's notes suggest that his shoulder condition first occurred at the age of 20 (the age he entered service), are material.

The Veteran's claim was previously denied on the basis that it pre-existed and wasn't aggravated in service.  Since the October 2009 Board decision, the Veteran has submitted evidence that the disability did not pre-exist service.

New and material evidence has been received, and the claim of entitlement to service connection for recurrent right shoulder dislocations is reopened.  However, as will be discussed fully below, the issue is remanded for further development that is necessary before the Board can decide the appeal.



ORDER

The claim of entitlement to service connection for recurrent right shoulder dislocations is reopened; the claim is granted to that extent only.



REMAND

VA's duty to assist includes scheduling a VA examination when necessary.  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016); Id. at 79, 81 (2006).

Throughout the Veteran's 2013 VA medical treatment records, there are indications of a history of recurrent right shoulder dislocations, which began in service in 1970.  An opinion is also needed as to whether a right shoulder disability clearly and unmistakably preexisted service and was not aggravated.  See 38 U.S.C.A. § 1111 (2016) (providing a presumption of soundness where a disability is not noted on the examination when a Veteran is accepted for service).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine whether he has a current right shoulder disability that is due to a disease or injury in service, to include the October 1970 shoulder injury that resulted from "low crawls."  The examiner must review the entire claims file. Any indicated tests and studies must be accomplished.

The examiner should render opinions as to the following:

(a) Did a right shoulder clearly and unmistakably (undebatably) pre-exist service and clearly and unmistakably undergo no aggravation in service?

(b) If the disability clearly and unmistakably did not preexist service and clearly and did not clearly and unmistakably undergo no aggravation; is it at least as likely as not (50 percent probability or greater) that the current right shoulder disability is linked to a disease or injury in service, to include the October 1970 shoulder dislocation that reportedly resulted from "low crawls?"

Attention is invited to: the Veteran's May 1970 pre-induction medical history review form, noting occasional shoulder problems; his testimony that he first injured his shoulder in basic training while performing a low crawl when his shoulder just popped out of place; his testimony that, before service, he played football, track and field, wrestled, basketball, and worked as a cook; and the October 26, 1976, Medical Board proceeding that indicated that he dislocated his right shoulder twice in October 1970, he had three previous dislocations, and that the right shoulder condition existed prior to service and was not aggravated by service.      

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  

The examiner should provide reasons for the opinions.

If a requested opinion cannot be provided without resorting to speculation, the examiner should state whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


